          Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 1 of 9


               n   -^-   /   ••t.   ...   "7)   .   ^

Approved:
            COURTNEY LA.6RA HEAVEY f
            Assistant United States Attorney


Before:     HONORABLE PAUL E. DAVISON
            United States Magistrate Judge
            Southern District of New York


                                          x
                                                        COMPLAINT
 UNITED STAfES OF AMERICA
                                              Violation of
                V. -                            21 U.S.C. § 846


 MARCO VARGAS a/k/a UPapo";                     COUNTY OF OFFENSE:
 JOSE W. DIAZ/ a/k/a "Willie";                WESTCHESTER
 and JOSE S. DECENA
                                                              ?|^,/K>-

                   Defendants.
                                          x

SOUTHERN DISTRICT OF NEW YORK/ SS . :


           Jeff Ramirez, being duly sworn/ deposes and says that
he is a Task Force Officer working with the Drug Enforcement
Adminisfcrafcion ("DEA")/ and charges as follows:


                                 COUNT ONE

            1. From at least on or about July 2, 2019, to
July 8, 2019, in the Southern District of New York and
elsewhere/ JOSE W. DIAZ, a/k/a ^Willie/" JOSE S. DECENA, and
MARCO VARGAS, a/k/a "Papo/" the defendants, and others known and
unknown/ intentionally and knowingly did combine/ conspire/
confederate/ and agree together and with each other to violate
the narcotics laws of the United States.


          2. It was a part and an object of fche conspiracy
that JOSE W. DIAZ/ a/k/a ^Willie/" JOSE S. DECENA/ and MARCO
VARGAS/ a/k/a "Papo/" the defendants/ and others known and
unknown, would and did distribute and possess with intent to
distribute a controlled substance/ in violation of Title 21,
United States Code/ Section 841(a) (1) .


            3. The controlled substance involved in the offense
was 1 kilogram and more of a mixture and substance containing a
defcecfcable amount of heroin/ in violation of Title 21, United
        Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 2 of 9



States Code 841(b)(1)(A) and 500 grams and more of a mixture and
substance containing a defcectable amount of cocaine in violation
of Title 21, United States Code 841(b)(1)(B).

            (Title 21, United States Code/ Section 846.)


           The bases for my knowledge and the foregoing charges
are/ in part/ as follows:


           4. I have been a Task Force Officer with the DEA for
6 months/ and for the past 12 years I have been a police officer
with the White Plains Police Department. I have been personally
involved in the investigation of this matter. This affidavit is
based upon that experience/ my examination of reports and
records, and my conversations with other law enforcement agents
and other individuals. Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause/ it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions/ statements/ and conversations of
others are reported herein/ they are reported in substance and
in part/ except where otherwise indicated.

           5. Based on my conversation with a DEA agent
(MAgent-l//) / I know that:


                 a. A confidential informant (UCI")1 who has been
providing information to the DEA/ told Agent-1/ in substance and
in part/ that an individual ("Individual-l") told the CI that on
or about July 2, 201S/ Individual-1 met with a man called
nPapo/// who was later identified as MARCO VARGAS a/k/a "Papo/" a
defendant/ in the vicinity of 187 South Broadway in Yonkers/ New
York.


               b. Individual-1 informed the CI fchafc VARGAS had
introduced him to a man called WWillie/// who was later
identified as JOSE W. DIAZ/ a defendant. VARGAS identified DIAZ
as someone who could supply Individual-1 with heroin.



1 The confidential informant (the "CI//) has an extensive criminal
history involving narcotics distribution offenses and an illegal
reentry charge, and has been assisting law enforcement in
exchange for assistance with his immigration status. The
information that the CI has provided in connection with this
investigation has proven reliable, and has been independently
corroborated by other evidence, including physical surveillance
of the controlled purchase by law enforcement agents directly.
        Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 3 of 9



Individual-1 told the CI/ in substance and in part/ that DIAZ
was willing to sell 1 kilogram of heroin to Individual-1 the
following day and the CI agreed to go with Individual-1 to
collect the heroin.


                  c. The CI explained that Individual-1 planned
to meet DIAZ in the vicinity of Herriot Street and Groshon
Avenue in Yonkers/ New York/ and said that DIAZ would be driving
a Jeep Patriot.


                d. The CI had a recording device/ which he was
instructed to use when he next met with Individual-1 and DIAZ
the following day.


           6. Based on my conversation with Agent-1/ I know
that:


                  a. On or about July 3, 2019, Agent-1 and task
force officers went to the area of Herriot Street and Groshon
Avenue to conduct surveillance. While conducting surveillance/
Agent-1 observed the CI drive up and park his car in the
vicinity of Herriot Street and Groshon Avenue.


                  b. Agent-1 also observed a Jeep Patriot, with
New York registration and license plate number JCT8902, parked
around the same area/ and was able to see the driver of the car,
who he was later able to identify as JOSE W. DIAZ/ a defendant.


                  c. Agent-1 then saw an individual that the CI
later identified as Individual-1 get out of the passenger side
of the CI/s car and walk over to and then get inside of the Jeep
Patriot.


                  d. Agent-1 then observed Individual-1 exit the
Jeep Patriot and appear to be holding a dark grey plastic bag.
Individual-1 then walked over to the CI's car and placed the
plastic bag in the trunk of the Cl/s car.


           7. The CI subsequently drove to a pre-defcermined
meeting location/ where task force officers/ including myself/
opened the trunk of the CI/s car and retrieved the dark grey
plastic ba9 that Individual-1 had placed in the CI's trunk.


           8. Inside the dark grey plastic ba9 was a brick
package with orange coloring on it. The substances inside the
package later field-tested positive for the presence of heroin,
and weighed approximately 1 kilogram.
       Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 4 of 9




             9. Based on my conversation with Agent-1/ I know
that on or about July 3/ 2019, after Individual-1 exited the
Jeep Patriot, Agenfc-1 and other task force officers followed the
Jeep Patriot/ which drove fco 1235 Grand Concourse in the Bronx,
New York. Based on my conversation with a task force officer
("TFO-l")/ I know that TFO-1 observed a man/ later identified as
JOSE W. DIAZ/ the defendant, get out of the car and enter 1235
Grand Concourse. On or about July 8, 2019, law enforcement went
to 1235 Grand Concourse Apartment 303 and a woman answered who
identified herself as the wife of DIAZ and confirmed that DIAZ
lived there.

             10. Based on my conversation with Agent-1/ I know
that on or about July 5, 2019, the CI told Agenfc-1/ in substance
and in part/ that he was planning to meet Individual-1 and
MARCOS VARGAS a/k/a "Papo"/ a defendant, that evening in the
area of Post Street and South Broadway in Yonkers/ New York.
•According to the CI/ VARGAS was going to introduce the CI and
Individual-1 to other individuals who were looking to sell a
kilogram of cocaine and heroin. The CI was equipped with a
recording device to use for when he next met with Individual-1
and VARGAS/ and used such device at the subsequent meeting.


             11. Based on my conversation with Agenfc-1/ I know
that Agent-1 also debriefed the CI and the CI told Agenfc-1 the
following/ in sum and substance:


              a. On or about July 5/ 2019, the CI picked up
Individual-1 and they drove to the vicinity of Post Street and
South Broadway in Yonkers to meet VARGAS.


                 b. VARGAS came to the vicinity of Post Street
and South Broadway and told the CI and Individual-I/ in
substance and in part/ that he could arrange for them to
purchase a kilogram of cocaine and heroin. VARGAS then
proceeded to make some telephone calls.


                 c. CI observed a. Toyota Corolla drive to the
vicinity of Post Street and South Broadway. VARGAS then
introduced the CI and Individual-I/ to the driver of the Toyofca
Corolla/ who was later identified as JOSE S. DECENA/ the
defendant.


              d. The CI and Individual-1 got into the Toyofca
Corolla and DECENA discussed giving Individual-1 and the CI a
kilogram of heroin on consignment. DECENA then gave Individual-
       Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 5 of 9



1 a small plastic baggy/ with a tie at the end/ which
Individual-1 then gave to the CI/ who secured it. The CI
subsequently provided the plastic baggy to law enforcement, and
the substance field-tesfced positive for heroin.


                e. During the time that DECENA, Individual-I/
and the CI were discussing the sale of a kilogram of heroin/
VARGAS was standing just outside of the Toyofca Corolla.


              f. After DECENA provided Individual-1 and the
CI with the small plastic bag/ Individual-1 and the CI got out
of the Toyota Corolla and DECENA drove off.


             g. The CI and Individual-1 then met up with
VARGAS/ who called another individual. The CI later observed a
Honda CRV arrive at the vicinity of South Broadway and Post
Street. VARGAS fchen introduced the CI and Individual-1 to a man
who was in the passenger side of the Honda CRV ("Individual-2").


                h. The CI/ Individual -1/ Individual - 2/ and
VARGAS then proceeded to discuss the terms under which
Individual-2 would give Individual-1 and the CI a kilogram of
cocaine. Individual-2 agreed to give VARGAS $2,000 for
arranging the sale and Individual-1 agreed to give VARGAS
$1/000. Individual-2 then said he would be back with the
kilogram of cocaine and he left.


          12. The CI then called Agent-1 to tell him about the
above-described meetings. Law enforcement agents including
myself then went to the vicinity of Post Street and South
Broadway to conduct surveillance.


          13. While I was conducting surveillance in the
vicinity of Post Street and South Broadway on or about July 5/
2019, I observed the following:

                a. A Toyota Corolla arrived to the area and
parked on the corner of Post Street and South Broadway. VARGAS
and Individual-1 were engaged in a brief conversation.


               b. VARGAS then walked over to and got into the
passenger seat of the Toyota Corolla. VARGAS later got out of
the vehicle and was holding a blue bag, which he then gave to
Individual-1. Individual-1 then placed the blue bag in the
trunk of the CI's car.


               c. Later on/ a maroon Honda CRV arrived and
       Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 6 of 9



parked on Post Street. A man that the CI later identified as
Individual-2 exited the Honda CRV from the passenger side and
engaged Individual-1 in conversation.


                d. Individual-1 and Individual-2 then walked
over to the Honda CRV. Individual-2 reached into the Honda CRV
and grabbed a shoebox/ which he then handed to Individual -1.
Individual-1 then walked to the CI's car and placed the box in
the trunk of the CI/s car. During this time, VARGAS remained in
the vicinity.

                e. The CI then drove away to a pre-determined
meeting location, where myself and other task-force officers
opened the trunk of the CI's car and retrieved the shoebox that
Individual-1 had placed in the trunk and the blue bag that
Individual-1 had placed in the trunk.


          14. Inside the recovered shoebox was pink tissue
paper and underneath the tissue paper were several pellets
containing a white substance. The substances were later field-
tested/ and tested positive for the presence of cocaine and
weighed approximately 1.2 kilograms.


          15. Inside the recovered blue bag was a brick square
package/ bound in brown tape. The substances inside were later
field-fcested and tested positive for the presence of heroin and
weighed approximately 1 kilogram.


          16. The CI recorded the above-described meetings on
or about July 5/ 2015. Based on my conversation with Agent-1/ I
know that the CI told Agent-I/ that the CI planned to meet
Individual-2 later that evening at around 262nd Street and
Broadway/ so that Individual-2 could provide the CI another kilo
of cocaine.


          17. On or about July 5/ 2019, I, along with DEA
agents/ conducted surveillance on South Broadway and Post Street
in Yonkers/ New York. I observed the CI drive to Post Street
and South Broadway and pick up VARGAS in the CI's car. I then
observed the CI and VARGAS drive to 262nd Street and South
Broadway/ where they had arranged to meet with Individual-2.


          18. I then saw the CI and VARGAS meet up wifch a
maroon Honda CRV, which was the same Honda CRV that I had seen
Individual-2 in earlier that day in the vicinity of Post Street
and South Broadway. The CI and the Honda CRV then drove to the
vicinity of 254th Street and Broadway/ where they parked on the
        Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 7 of 9



side of the street.

            19. Task force officers conducting surveillance/
including myself/ followed the CI and the Honda CRV to the
vicinity of 254th Street and Broadway to continue surveillance.
Once we arrived/ a task force officer on the surveillance team
(nTFO-2w) observed Individual-2/ exit the passenger side of the
Honda CRV and get into the CI/s car.


            20. The CI recorded the meeting with Individual-2.
Agent-1 also debriefed the CI after the meeting. Based on my
conversation with Agent-I/ I know that:


                a. The CI subsequently told Agent-1, in
substance and in part/ thafc during the time that VARGAS and
Individual-2 were in the CI's car/ the three discussed the sale
of the second kilogram of cocaine to fche CI. Specifically/ the
CI said that Individual-2 stated/ in substance and in part/ that
he had the second kilogram of cocaine in the Honda CRV and he
would provide it to the CI on consignment/ but he wanted to
watch the CI sell the cocaine to a customer so that Individual-2
could then collect the money.


                b. As Individual-2 exited the CI's car/ law
enforcement approached the Honda CRV.

                c. Based on my conversation with other DEA
agents, I know that agents informed that driver of the Honda CRV
of his Miranda rights/ and he consented to the search of the
car. Underneath the driver's seat of the Honda CRV/ agents
found a white plastic bag/ inside of which was a black plastic
bag/ and inside of that were numerous pellets. The substances
inside the pellets were later field-tested and tested positive
for the presence of cocaine and weighed approximately 1
kilogram.


            21. Based on my conversation with other task force
officers/ I know that on or about July 8/ 2019, task force
officers were conducting surveillance on the Jeep Patriot with
New York registration and license plate, JCT8902, that was
parked outside of 1235 Grand Concourse/ and which agents had
previously seen DIAZ driving on or about July 3/ 2019.

            22. Task force officers conducting surveillance saw
the Jeep Patriot drive to the area of Ellis Avenue and Zerega
Avenue. Task force officers then observed DIAZ get.out of the
driver's side of the car/ meet with a female and walk into 2366
          Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 8 of 9



Ellis Avenue. DIAZ then left 2366 Ellis Avenue carrying a black
plastic bag that appeared to be weighted. DIAZ then got into
the Jeep Patriot and later drove to Jackson Street and Herriofc
Street/ where he met with Individual-1.


             23. Task force officers then observed DIAZ and
Individual-1 walk to the Jeep Patriot. DIAZ reached into the
back seat of the vehicle/ behind the driver's side and grabbed a
black plastic bag that was squared off. DIAZ and Individual-1
then walked on Herriot Street towards Groshen Street and DIAZ
then handed Individual-1 the black bag.


            24. Task force officers then observed VARGAS and
DECENA on the sidewalk of Herriofc Street/ just easfc of Jackson
Street.


            25. Law enforcement subsequently recovered the black
bag from Individual-1/ which was field tested and tested
positive for heroin/ and weighed approximately 1 kilogram.


          26. Law enforcement then arrested MARCO VARGAS a/k/a
"Papo"; JOSE W. DIAZ, a/k/a "Willie"; and JOSE S. DECENA.


            27. Based on my conversation with Agent-1/ I know
that Agent-1 was able to identify JOSE W. DIAZ a/k/a "Willie" as
the individual he has also seen on or about July 3, 2019. DIAZ
also had a New York driver's license on him at the time of his
arrest.


            28. Based on my conversation with Agenfc-1/ I know
that the CI was able to identify JOSE S. DECENA/ a defendant/ as
the individual who had given Individual-1 the heroin on or about
July 5/ 2019. DECENA also had a New York driver's license on
him at the time of his arrest.
       Case 7:19-cr-00559-UA Document 1 Filed 07/09/19 Page 9 of 9



          29. Based on my conversation with Agent-1/ I know
that the CI was also able to identify MARCO VARGAS a/k/a "Papo"
as the individual the CI had seen on or about July 5/ 2019. I
was also able to identify VARGAS as one of the men I had seen
while conducting surveillance on or about July 5/ 2019.



          WHEREFORE/ deponent prays that MARCO VARGAS a/k/a
"Papo"; JOSE W. DIAZ/ a/k/a "Willie"; and JOSE S. DECENA/ the
defendant/ be imprisoned, or bailed/ as the case may be.




                                 JEFF .j^AMlREZ
                                 Task Force Officer
                                 Drug Enforcement Admini s trafc ion



Sworn to before me this
9th day of July^ 2019




HON(5KABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
